[Cite as State v. Gordon, 2018-Ohio-2682.]


                                       COURT OF APPEALS
                                   DELAWARE COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT

                                                      JUDGES:
STATE OF OHIO                                 :       Hon. John W. Wise, P.J.
                                              :       Hon. W. Scott Gwin, J.
                         Plaintiff-Appellee   :       Hon. Patricia A. Delaney, J.
                                              :
-vs-                                          :
                                              :       Case No. 17 CAC 12 0075
TIFFANY L. GORDON                             :
                                              :
                    Defendant-Appellant       :       OPINION




CHARACTER OF PROCEEDING:                          Criminal appeal from the Delaware
                                                  Municipal Court, Case No. 17TRD08457


JUDGMENT:                                         Affirmed




DATE OF JUDGMENT ENTRY:                           July 9, 2018

APPEARANCES:

For Plaintiff-Appellee                            For Defendant-Appellant

MELISSA SCHIFFEL                                  MICHAEL DALSANTO
Delaware City Attorney’s Office                   33 West Main Street, Ste. 106
70 North Union Street                             Newark, OH 43055
Delaware, OH 43015
[Cite as State v. Gordon, 2018-Ohio-2682.]


Gwin, J.

        {¶1}     Defendant-appellant Tiffany Gordon [“Gordon”] appeals her conviction and

sentence for driving under an OVI suspension in violation of R.C. 4510.14 in the Delaware

Municipal Court.

                                         Facts and Procedural History1

        {¶2}     On July 1, 2016, Gordon was charged with Operating a Vehicle under the

Influence in violation of R.C. 4511.19(A)(1)(a) in the Mount Vernon Municipal Court. On

that date, Gordon was placed under a one-year Administrative License Suspension

("ALS") due to a "refusal.” On December 7, 2016, Gordon pleaded guilty to a violation of

R.C. 4511.19(A)(1)(a). The Mount Vernon Municipal Court terminated the ALS and

suspended her license for 365 days. The Court "back-dated" the suspension to July 15,

2016, giving her credit for the ALS she had served between the date of arrest and the

date of the plea.

        {¶3}     On May 9, 2017, Gordon was driving in Delaware County. She was stopped

and cited for operating a motor vehicle while under an OVI suspension. On May 10, 2017,

Gordon entered a plea of not guilty in the Delaware Municipal Court. The case was set

for a pre-trial conference on June 14, 2017.

        {¶4}     On May 16, 2017 upon Gordon’s motion, the Mount Vernon Municipal Court

filed the following Journal Entry,

                 This matter came before the Court on Defendant, Tiffany Gordon’s

        motion to reduce the length of her Class 5 driver’s license suspension from

        365 days to 180 days. The Defendant states that she has completed the


        1This Court notes that there is no written transcript of the proceedings filed in this case; rather only
a DVD of the bench trial held Nov 13, 2017. See, App.R. 9(A)(3).
Delaware County, Case No. 17 CAC 12 0075                                                   3


      Driver Intervention Program, attended AA meetings as required, kept all

      appointments with her Probation Officer, paid all fines and court costs, and

      is otherwise in full compliance with the Court’s sentencing orders.

             The Court finds the Defendant in full compliance with the Court’s

      sentencing orders, and, therefore ORDERS that the length of her Class 5

      driver’s licenses suspension is reduced from 365 days to 180 day,

      beginning July 1, 2016.

State v. Tiffany Gordon, Mount Vernon Municipal Court, Case No. 16TRC02490, Journal

Entry, filed May 16, 2017. This amendment had the effect of terminating the court-issued

suspension on December 28, 2016, long before May 9, 2017.

      {¶5}   The matter was subsequently scheduled for a bench trial on November 13,

2017. At the bench trial, the parties stipulated to all relevant facts. The parties also

agreed on the following legal issues:

             16.    The parties agree that on the date of offense. May 9th, 2017,

      Ms. Gordon was suspended out of Mount Vernon Municipal Court Case

      No. 16TRCO2490.        The parties further agree that the Mount Vernon

      Municipal Court retroactively lifted her suspension on May 16th, 2017,

      eliminating the date of offense from the period of suspension.

             17.    In the view of the parties, the sole issue presented to the

      Court is the import of the May 16th, 2017, judgment entry as it relates to

      the criminal offense that allegedly occurred on May 9th, 2017.

      {¶6}   The trial court found Gordon guilty after consideration of the stipulated facts.

                                        Assignment of Error
Delaware County, Case No. 17 CAC 12 0075                                                  4


       {¶7}   Gordon raises one assignment of error,

       {¶8}   “1. THE APPELLANT'S CONVICTION FOR DRIVING UNDER OVI

SUSPENSION IN VIOLATION OF R.C. 4510.14 WAS NOT SUPPORTED BY

SUFFICIENT EVIDENCE BECAUSE ALL EVIDENCE INTRODUCED AT TRIAL

INDICATED THAT SHE WAS NOT SUSPENDED ON MAY 9, 2017.”

                                         Law and Analysis

       {¶9}   In her sole assignment of error, Gordon argues her conviction for driving

under an OVI suspension was not supported by sufficient evidence. Specifically, Gordon

contends the May 16, 2017 Journal Entry from the Mount Vernon Municipal Court had the

effect of removing her OVI suspension retroactively, and, therefore, her driver’s license

was not suspended on May 9, 2017.

       STANDARD OF APPELLATE REVIEW.

       A. Sufficiency of the Evidence.

       {¶10} The Sixth Amendment provides: “In all criminal prosecutions, the accused

shall enjoy the right to a speedy and public trial, by an impartial jury....” This right, in

conjunction with the Due Process Clause, requires that each of the material elements of

a crime be proved to a jury beyond a reasonable doubt. Alleyne v. United States, 570

U.S. __, 133 S.Ct. 2151, 2156, 186 L.Ed.2d 314 (2013); Hurst v. Florida, 136 S.Ct. 616,

621, 193 L.Ed.2d 504 (2016). The test for the sufficiency of the evidence involves a

question of law for resolution by the appellate court. State v. Walker, 150 Ohio St.3d 409,

2016-Ohio-8295, 82 N.E.3d 1124, ¶30. “This naturally entails a review of the elements

of the charged offense and a review of the state's evidence.” State v. Richardson, 150

Ohio St.3d 554, 2016-Ohio-8448, 84 N.E.3d 993, ¶13.
Delaware County, Case No. 17 CAC 12 0075                                                5


      {¶11} When reviewing the sufficiency of the evidence, an appellate court does not

ask whether the evidence should be believed. State v. Jenks, 61 Ohio St.3d 259, 574

N.E.2d 492 (1991), paragraph two of the syllabus; Walker, at ¶30. “The relevant inquiry

is whether, after viewing the evidence in the light most favorable to the prosecution, any

rational trier of fact could have found the essential elements of the crime proven beyond

a reasonable doubt.” Jenks at paragraph two of the syllabus. State v. Poutney, Oh. Sup.

Ct. No. 2016-1255, 2018-Ohio-22, 2018 WL 328882 (Jan. 4, 2018), ¶19. Thus, “on review

for evidentiary sufficiency we do not second-guess the jury's credibility determinations;

rather, we ask whether, ‘if believed, [the evidence] would convince the average mind of

the defendant's guilt beyond a reasonable doubt.’” State v. Murphy, 91 Ohio St.3d 516,

543, 747 N.E.2d 765 (2001), quoting Jenks at paragraph two of the syllabus (emphasis

added); Walker at ¶31. We will not “disturb a verdict on appeal on sufficiency grounds

unless ‘reasonable minds could not reach the conclusion reached by the trier-of-fact.’”

State v. Ketterer, 111 Ohio St.3d 70, 2006-Ohio-5283, 855 N.E.2d 48, ¶ 94, quoting State

v. Dennis, 79 Ohio St.3d 421, 430, 683 N.E.2d 1096 (1997); State v. Montgomery, 148

Ohio St.3d 347, 2016-Ohio-5487, 71 N.E.3d 180, ¶74.

      ISSUE FOR APPEAL

      Whether, after viewing the evidence in the light most favorable to the prosecution,

the evidence, “if believed, would convince the average mind of the Gordon's guilt on each

element of the crime beyond a reasonable doubt.”

      {¶12} Gordon was convicted of Driving under an OVI Suspension in

violation of R.C. 4510.14(A), which provides,
Delaware County, Case No. 17 CAC 12 0075                                                 6


             (A) No person whose driver’s or commercial driver’s license or permit

      or nonresident operating privilege has been suspended under section

      4511.19, 4511.191, or 4511.196 of the Revised Code or under section

      4510.07 of the Revised Code for a conviction of a violation of a municipal

      OVI ordinance shall operate any motor vehicle upon the public roads or

      highways within this state during the period of the suspension.

      {¶13} A municipal court in Ohio has jurisdiction over misdemeanors occurring

within its territorial jurisdiction. R.C.1901.20 (A)(1). Thus, the Mount Vernon Municipal

Court has jurisdiction over misdemeanors alleged to have occurred in Knox County; the

Delaware Municipal Court has jurisdiction over misdemeanors alleged to have occurred

in Delaware County. R.C. 1901.20(A) and (B). See also, State v. Mbodji, 129 Ohio St.3d

325, 2011-Ohio-2880, 951 N.E.2d 1025, ¶11.

      {¶14} In Mbodji, the Supreme Court noted the filing of a complaint invokes the

jurisdiction of the municipal court. Mbodji, 129 Ohio St.3d 325, ¶12. Crim.R. 3 defines

what constitutes a valid complaint. It states, “The complaint is a written statement of the

essential facts constituting the offense charged.” In addition, the rule requires that the

complaint “state the numerical designation of the applicable statute or ordinance” and that

it “be made upon oath before any person authorized by law to administer oaths.”

      {¶15} The complaint filed in this case in Delaware County was valid under Crim.R.

3. The complaint stated that Gordon on May 9, 2017 at 18:32 pm Gordon operated her

2004 Jeep on US Highway 23 North at Willey Road in the township of Troy in Delaware

County while under an OVI suspension in violation of R.C. 4510.14(A). The complaint
Delaware County, Case No. 17 CAC 12 0075                                               7


was sworn to and signed by the officer. Thus, the jurisdiction of the Delaware Municipal

Court was properly invoked.

       {¶16} In her stipulation, Gordon agreed that she was under an OVI suspension

issued by the Mount Vernon Municipal Court when she operated her vehicle in Delaware

County on May 9, 2017. Gordon does not dispute that the case was properly filed in the

Delaware Municipal Court.

       {¶17} Viewing the evidence in the case at bar in a light most favorable to the

prosecution, we conclude that a reasonable person could have found beyond a

reasonable doubt that Gordon operated her vehicle in Delaware County on May 9, 2017

while under an OVI suspension. We hold therefore that the state met its burden of

production regarding driving under an OVI suspension and, accordingly, there was

sufficient evidence to support Gordon’s conviction.

       {¶18} The May 16, 2017 entry from the Mount Vernon Municipal Court was filed

after Gordon committed the offense of driving under an OVI suspension in Delaware

County. The Mount Vernon Municipal Court cannot reverse, annul, undo, or suspend

what has already been done. We find no authority authorizing a municipal court to

backdate a driver’s license suspension. Cf. State v. Crosby, 1st Dist. Hamilton No. C-

060986, 2007-Ohio-6511, 880 N.E.2d 997, ¶7.

       {¶19} We find Gordon’s arguments extremely disingenuous. She drove a car on

May 9, 2017 in Delaware County knowing full well that her driver’s license was

suspended. She cannot escape responsibility for her actions by having the court that

issued the suspension in a different jurisdiction backdate that suspension to relieve her

of criminal liability for her actions.
Delaware County, Case No. 17 CAC 12 0075                                8


      {¶20} Gordon’s sole assignment of error is overruled.

      {¶21} The judgment of the Delaware Municipal Court is affirmed.



By Gwin, J.,

Wise, John, P.J., and

Delaney, J., concur